        Case 2:21-cv-00210-JDP Document 20 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANDRE RAMON CRAVER,                               Case No. 2:21-cv-00210-JDP (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTIONS
                                                        FOR APPOINTMENT OF COUNSEL
13           v.
                                                        ECF Nos. 11, 15
14    A. HERNANDEZ,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. He has filed two motions that request he be appointed counsel. ECF

19   Nos. 11, 15.

20          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

21   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

22   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

23   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

24   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

25   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

26   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

27   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

28
                                                        1
        Case 2:21-cv-00210-JDP Document 20 Filed 08/11/21 Page 2 of 2


 1   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 2   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 3            The complaint’s allegations are not exceptionally complicated, and plaintiff has not

 4   established that he is likely to succeed on the merits. Further, plaintiff has demonstrated an

 5   adequate ability to represent his interests in this action. For these reasons, plaintiff’s motions to

 6   appoint counsel, ECF Nos. 11 & 15, are denied without prejudice.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      August 11, 2021
10                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
